Remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Wayne Lewis appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) action for failure to comply with an order of the magistrate judge to complete an affidavit in support of his in forma pauperis application. Lewis contends in his informal brief that he did not receive the in forma pau-peris application — and possibly the magistrate judge’s order.
Because it is unclear from the record whether Lewis received the magistrate judge’s order, we remand the case to the district court for a determination of whether Lewis received the order and, if not, to afford him the opportunity to comply with the order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REMANDED.